Citation Nr: 1628133	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-25 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected residuals of gunshot wounds (GSWs) and posttraumatic stress disorder (PTSD).  

(The issue of entitlement to a clothing allowance for 2015 is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1970 to April 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Board remanded this case to the RO for additional development in January 2014 and February 2015.  

The other issue on appeal, namely, entitlement to a clothing allowance for 2015, has been addressed in a separate decision of the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After the Board remanded this case to the RO in February 2015, the claims file was returned to a VA examiner, who had previously furnished examination reports in March 2014 and May 2014, in order to obtain an adequate medical opinion regarding the nature and etiology of the Veteran's diagnosed cervical spine disability.  However, the resulting addendum opinion by the examiner, which is dated in April 2015, is still deemed to be inadequate to decide the claim because it did not provide rationale to support the opinion.  Specifically, the examiner did not explain why the passage of time between the Veteran's period of service and the apparent start of his cervical spine disability 19 years later would make it less likely than not that the disability was caused or aggravated by service-connected residuals of GSWs.  It appears that the RO had initially identified the opinion as inadequate in June 2015 and subsequently requested clarification of the medical opinion in July 2015, but an addendum opinion was never received.  Thus, the claims file should be returned to the RO so that an adequate opinion may be received.  The Board deems it advisable at this point that an opinion by a different examiner should be sought.  

In a June 2016 statement in support of the claim, the Veteran's representative raised the issue that the Veteran's cervical spine disability was aggravated by his service-connected PTSD by "making him less capable of coping with the pain resulting from that condition."  Therefore, the VA examiner should provide an opinion that addresses this theory of entitlement, and the RO's adjudication of the claim should include consideration of it as well.  

Furthermore, it is noted that in a June 2014 statement, in response to a May 2014 supplemental statement of the case (SSOC), the Veteran asserted in reference to his neck problems that there was some treatment he had received that was "not of record" from the VA hospitals in Shreveport and Little Rock.  He did not specify when such treatment was received.  The claims file contains records from VA medical centers (VAMCs) in Shreveport, Louisiana and North Little Rock, Arkansas, to include inpatient records of cervical spine surgery at the North Little Rock VAMC in March 2011; however, it is not certain whether all records referenced by the Veteran have been obtained for association with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran to clarify the dates of treatment of his cervical spine disability at the VA hospitals in Shreveport and North Little Rock, relevant to his assertion in a June 2014 statement that the records of such treatment were "not of record."

2.  Thereafter, whether or not the Veteran has identified any particular VA treatment records, the AOJ should obtain for association with the claims file any VA records pertaining to the treatment of his cervical spine disability from the Shreveport and North Little Rock VAMCs, which have not already been associated with the file.  

3.  The AOJ should arrange to have the claims file sent to a different VA examiner than the examiner who had previously provided opinions in March 2014, May 2014 and April 2015, to address the questions that follow.  If the examiner deems that an examination of the Veteran is necessary to provide the requested opinions, the AOJ should arrange to have the Veteran examined.  

The examiner should be asked to opine as to (a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current cervical spine disability was incurred in or is otherwise related to his period of military service from January 1970 to April 1972; and (b) whether it is at least as likely as not (a 50 percent or greater probability) that his current cervical spine disability was either caused or aggravated by his service-connected disabilities of residuals of GSWs and/or PTSD.  

The examiner is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is found, the examiner must attempt to establish a baseline level of severity of the cervical spine disability prior to aggravation by the service-connected residuals of GSWs and/or PTSD.  

The examiner should note that the Veteran has credibly reported first experiencing neck symptoms in 1991, which is approximately 19 years after his military service. 

The examiner must provide a complete explanation of rationale for all opinions expressed. 

4.  After the foregoing is completed, the RO should adjudicate the Veteran's claim seeking service connection for a cervical spine disability, to include as secondary to his service-connected residuals of GSWs and PTSD.  If the benefit sought remains denied, the RO should issue an appropriate SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).




